Citation Nr: 1750444	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2010, for the grant of service connection for a psychiatric disability (anxiety disorder).

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Navy from September 22, 1986 to January 30, 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO granted service connection for an anxiety disorder.  The RO assigned an effective date of August 19, 2010, for the grant of service connection for the psychiatric disability; the Veteran is appealing that effective date.  

Also in the June 2011 rating decision, the RO considered whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a right ankle disorder had been submitted; the RO reopened and denied the claim on the merits.  However, review of the procedural history of this case has shown that to not be the proper procedural stance for the right ankle claim.  

The Veteran originally filed her right ankle claim in May 1987.  The RO denied the claim in a rating decision issued in November 1987; notice of the denial was issued on December 10, 1987.  The Veteran submitted a notice of disagreement (NOD) in March 1988, and the RO issued a Statement of the Case (SOC) in that same month.  The Veteran then submitted a VA Form 9 that was received by the RO on December 1, 1988; this substantive appeal was timely and the Veteran's appeal was perfected.  A supplemental statement of the case (SSOC) was issued in October 1989.  No further action was taken by the RO in connection with the Veteran's perfected appeal.

As noted in the deferred rating issued in April 2007, the right ankle claim should have been certified to the Board after the October 1989 SSOC was issued.  Contrary to the handwritten notation dated in May 2007, there were no appellate procedures in effect in 1989 indicating that a claim could be dismissed if an appellant did not respond to an SSOC as indicated in a letter from the RO to the appellant dated December 11, 1989.  In fact, 38 C.F.R. § 19.129, Rule 29, stated that, provided a substantive appeal has been timely filed, the response to an SSOC is optional and not required for the perfection of an appeal.  38 C.F.R. § 19.129(c) (1989).  In addition, 38 C.F.R. § 19.123 (Rule 23) stated that, following receipt of the substantive appeal, the AOJ will certify the case to the Board.  38 C.F.R. § 19.123(b) (1989).  

Unfortunately, the RO never certified the right ankle claim to the Board and therefore, the right ankle claim is still pending.  Thus, the claim is one of direct service connection and not one of new and material evidence.  Furthermore, the Veteran had two additional service connection claims, one for a left knee disorder and one for a skin disorder, that also were not certified to the Board and those two claims are still pending.  Therefore, the claims on appeal are as listed on the title page.

A Travel Board hearing was conducted at the RO before the undersigned in February 2017.  A transcript of the proceeding is associated with the evidence of record. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of the electronic record. 

The Board notes that the Veteran has filed an NOD at the RO concerning the issue of entitlement to a compensable initial disability rating for the service-connected dental disability.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time as to the dental issue.

The issues of entitlement to service connection for a right ankle disorder, a left knee disorder and a skin disorder are addressed in the REMAND portion of the decision below and those issues are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant was separated from active military service on January 30, 1987; she raised a claim of entitlement to service connection for a psychiatric disorder within one year after her discharge from service (in May 1987). 

2.  Service connection for an adjustment disorder was denied in a rating decision issued in November 1987; the appellant was notified of the denial and she perfected an appeal as to that denial.

3.  The RO did not transfer the perfected appeal to the Board.

4.  In the absence of any action by VA on the perfected appeal, it remained pending when the RO awarded service connection for an anxiety disorder in a June 2011 rating decision. 

CONCLUSION OF LAW

The criteria for an effective date of January 31, 1987 have been met for the grant of service connection for an anxiety disorder.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant's earlier-effective-date claim arises from her disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in the VA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

II.  The Merits of the Claim

The Veteran has been granted service connection for an anxiety disorder on a direct basis.  The Veteran's current anxiety disorder was determined by a VA psychiatrist to be etiologically related to the mental health symptoms the Veteran had exhibited while she was on active duty.  In a rating decision issued in June 2011, the RO assigned an effective date of August 19, 2010, the date a VA Form 21-526 from the Veteran was received, for this grant of service connection.  However, the Veteran contends that the award should go back to the date of her original claim in 1987.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran was separated from active duty on January 30, 1987.  She filed an original claim for service connection for a psychiatric disorder in May 1987, and the claim was denied in a November 1987 rating decision; notice of the denial was provided on December 10, 1987.  In response, the Veteran submitted a timely NOD in March 1988.  The RO issued an SOC in March 1988, which continued the denial of service connection for a psychiatric disorder and on December 1, 1988, the Veteran submitted a timely substantive appeal.  An SSOC was issued by the RO in October 1989.  However, on review of the claims file, it appears that no action was taken by the RO to certify the Veteran's appeal of her original service connection claim to the Board or to transfer the case to the Board for appellate review of the appeal.  In addition, there is no evidence that the Veteran sought to withdraw her appeal.  Thus, the appeal remained pending.

On August 19, 2010, the Veteran submitted a claim of entitlement to service connection for a psychiatric disorder.  In a June 2011 rating decision, the RO granted service connection for an anxiety disorder and assigned an effective date of August 19, 2010, based on the date of the filing of the claim for a psychiatric disorder. 

As noted above, the effective date is generally the date of receipt of claim, or date entitlement arose, whichever is later.  As the May 1987 original claim was still pending on August 19, 2010, when the Veteran filed another claim for the same type of condition, and as the May 1987 claim was filed within one year of the Veteran's discharge from active duty, January 31, 1987 is the proper effective date. 

The Board notes that the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefit sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a).  In DeLisio v. Shinseki, the Court stated that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  25 Vet. App. 45, 56 (2011).  Accordingly, if a claimant filed a claim for benefits for a disability before he or she actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court found that, in an original claim for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award.  Thus, when an original claim for benefits is pending, the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question.  

In McGrath, the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than the much earlier date of receipt of the claim, as the effective date.  The Court found the Board decision erroneous.  Instead, the Court remanded the case for the Board to determine when the appellant's service-connected disability manifested itself under all of the "facts found," including the medical opinions in question, and to assign an effective date no earlier than the date of receipt of the original claim, finding that the appellant had had an unadjudicated claim for compensation pending since January 1972.  The Court added that this does not prevent a claimant from using evidence, whatever date it may be submitted, to support a claim for an earlier effective date of the original claim for compensation.

Here, the evidence of record indicates that the Veteran's current anxiety disorder was first manifested during her active service.  Specifically, a May 2011 VA psychiatric opinion reflects a current diagnosis of anxiety disorder and a determination that the current condition was related to the symptoms the Veteran exhibited in service.  Thus, the facts in this case are similar to those in McGrath, and the Board will follow the Court's guidance in that case.  The nexus opinion relating the onset of the Veteran's psychiatric condition to active duty is dated in 2011.  

However, that opinion was based on findings and symptoms that had been present for many years prior -i.e., back to January 1987.  Thus, the Veteran's psychiatric condition existed at the time of the submission of her May 1987 claim.  When the medical nexus element is the only element remaining to be substantiated, the date entitlement arose with respect to service connection claims cannot be solely dependent on the date of an examination or opinion.  To find otherwise would result in the assignment of effective dates, in some instances, based on when the claimant could be scheduled for an examination and not on the facts found or the date entitlement arose.  Such results would not be in accordance with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r).

Accordingly, entitlement arose with the filing of the Veteran's claim in May 1987.  Therefore, because the claim was filed within one year of service separation, January 31, 1987, the date following the Veteran's separation from service, is the proper effective date.  This decision to assign an effective date of the day following the Veteran's separation from service is a full grant with respect to the Veteran's claim for an effective date earlier than August 19, 2010, for the grant of service connection for a psychiatric disability.


ORDER

An effective date of January 31, 1987, for the grant of service connection for a psychiatric disability (anxiety disorder) is granted, subject to the laws and regulations controlling the award of monetary benefits.





REMAND

A determination has been made that additional evidentiary development is necessary with respect to the claims for service connection.  Accordingly, further appellate consideration will be deferred and this case is remanded to the RO for action as described below.

The Veteran originally filed her right ankle, left knee and skin disorder claims in May 1987.  The RO denied the claims in a rating decision issued in November 1987; notice of the denial was issued on December 10, 1987.  The Veteran submitted a notice of disagreement (NOD) in March 1988, and the RO issued a Statement of the Case (SOC) in that same month.  The Veteran then submitted a VA Form 9 that was received by the RO on December 1, 1988; this substantive appeal was timely and the Veteran's appeal was perfected.  A supplemental statement of the case (SSOC) was issued in October 1989.  No further action was taken by the RO in connection with the Veteran's perfected appeal.

As noted in the deferred rating issued in April 2007, the right ankle, left knee and skin disorder claims should have been certified to the Board after the October 1989 SSOC was issued.  Contrary to the handwritten notation dated in May 2007, there were no appellate procedures in effect in 1989 indicating that a claim could be dismissed if an appellant did not respond to an SSOC as indicated in a letter from the RO to the appellant dated December 11, 1989.  In fact, 38 C.F.R. § 19.129, Rule 29, stated that, provided a substantive appeal has been timely filed, the response to an SSOC is optional and not required for the perfection of an appeal.  38 C.F.R. § 19.129(c) (1989).  In addition, 38 C.F.R. § 19.123 (Rule 23) stated that, following receipt of the substantive appeal, the AOJ will certify the case to the Board.  38 C.F.R. § 19.123(b) (1989).  

Unfortunately, the RO never certified these service connection claims to the Board and the RO never transferred the case to the Board for appellate review.  Therefore, these three service connection claims are still pending.  Furthermore, the claims are ones of direct service connection and not ones of new and material evidence.  

In addition, a large amount of evidence has been added to the claims file since the October 1989 SSOC was issued.  An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c).  As such, the AOJ must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31(b)(1).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  

Review of the evidence of record reveals that the appellant has been diagnosed with various right ankle conditions, to include degenerative joint disease, tendonitis, a sprain, a partial tendon tear, a tear of the anterior tibiofibular ligament (AFTL) with ganglion, plantar fasciitis and synovitis.  However, no VA examiner has addressed all of these diagnoses in terms of etiology and onset date.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the above reasons, the opinions of the VA examiners of record are inadequate and the case must be remanded so that these deficiencies can be rectified. 

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action relating to claims for direct service connection and secondary service connection required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed. 

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment records.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and her representative must also be informed of the negative results and be given the opportunity to secure the records.

4.  Arrange for review of the appellant's claims file by an orthopedist or orthopedic surgeon to determine the nature and etiology the Veteran's reported right ankle problems.  The review must list all diagnoses of record for the right ankle since 1987 (i.e., degenerative joint disease, tendonitis, a sprain, a partial tendon tear, a tear of the anterior tibiofibular ligament (AFTL) with ganglion, plantar fasciitis and synovitis) and discuss the onset date and etiology of each.  The reviewer must render an opinion as to whether it is at least as likely as not that any identified pathology had its onset in service or was otherwise related to service.  The reviewer must discuss the Veteran's inservice right ankle treatment with a cast and brace and the February 2017 VA provider letter with nexus statement.

5.  Upon receipt of the VA medical report, conduct a review to verify that all requested findings have been included.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2. 

6.  If the reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

8.  If any benefit sought on appeal remains denied, provide the appellant and her representative a Supplemental Statement of the Case (SSOC) and wait an appropriate period of time for response.  

9.  Then take all appropriate steps to certify the case to the Board based on the VA Form 9 received in December 1988, to include consideration of the pending hearing request as to the left knee and skin disorder claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.158 and 38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


